Exhibit 10.1

VITAMIN SHOPPE, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

pursuant to the

VITAMIN SHOPPE 2018 LONG-TERM INCENTIVE PLAN

* * * * *

Participant: David Mock

Grant Date:                     

Number of Restricted Stock Units Granted:                     

* * * * *

THIS AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date specified
above, is entered into by and between Vitamin Shoppe, Inc., a company organized
in the State of Delaware (the “Company”), and the Participant specified above,
pursuant to the Vitamin Shoppe 2018 Long-Term Incentive Plan, as in effect and
as amended from time to time (the “Plan”); and

WHEREAS, it has been determined by the Committee that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1 Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein;
provided, that this Agreement is being granted in reliance on the employment
inducement exemption under NYSE 303A.08, and, therefore, no Shares issued
hereunder shall be drawn from the Share reserve limits set forth in Section 4.1
of the Plan. Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto in the Plan. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content. In the event of a
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.

2 Grant of RSUs. The Company hereby grants to the Participant, as of the Grant
Date specified above, the number of RSUs specified above. Except as otherwise
provided by Section 10 of the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against



--------------------------------------------------------------------------------

potential future dilution of the Participant’s interest in the Company for any
reason. Other than as specified in Section 5 hereof, the Participant shall not
have the rights of a stockholder (including any voting rights) in respect of the
Shares underlying the RSUs unless and until such Shares are delivered to the
Participant in accordance with Section 4.

3 Vesting The RSUs subject to this grant shall become unrestricted and vested:
(i) as to the first 50% of the RSUs, on the second anniversary of the Grant Date
specified above; and (ii) as to the second 50% of the RSUs, on the third
anniversary of the Grant Date specified above.

4 Delivery of Shares. Subject to the terms of the Plan and this Section 4, to
the extent the RSUs awarded by this Agreement vest, the Company shall promptly
distribute (any such distribution date, a “Settlement Date”) to the Participant
the number of Shares equal to the number of RSUs that so vested; provided that,
if applicable, the Company may defer the Settlement Date of Shares to a date the
Participant is not subject to any Company “blackout” policy or other trading
restriction imposed by the Company; provided, further, any such Settlement Date
shall in any event occur by the date that is two and one-half (2-1/2) months
from the end of the calendar year in which the applicable RSUs vested. In
connection with the delivery of Shares pursuant to this Agreement, the
Participant agrees to execute any documents reasonably requested by the Company.
In no event shall the RSUs be settled in fractional Shares (fractional Shares
will be rounded down to the next lowest whole number).

5 Dividends and Other Distributions. Participants holding RSUs shall be entitled
to receive all dividends and other distributions paid with respect to the
underlying Shares, provided that any such dividends or other distributions will
be subject to the same vesting requirements as the underlying RSUs and shall be
paid upon the applicable Settlement Date. If any dividends or distributions are
paid in Shares, the Shares shall be deposited with the Company and shall be
subject to the same restrictions on transferability and forfeitability as the
RSUs with respect to which they were paid.

6 Special Rules Regarding Restrictive Covenants.

6.1 Company Rights. In the event that the Participant’s employment with the
Company or one of its Subsidiaries or Related Companies is terminated for
“Cause” (as defined below) or if Participant fails to comply with this
Section 6, the Company may cancel any or all outstanding RSUs.

 

  (a)

For purposes of this Agreement, “Cause” means any of the following: (i) theft or
misappropriation of funds or other property of the Company; (ii) alcoholism or
drug abuse, either of which materially impair the ability of the Participant to
perform his/her duties and responsibilities hereunder or is injurious to the
business of the Company; (iii) the conviction of a felony or pleading guilty or
nolo contender to a felony involving moral turpitude; (iv) intentionally causing
the Company to violate any local, state or federal law, rule or regulation that
harms or may harm the Company in any

 

2



--------------------------------------------------------------------------------

  material respect; (v) gross negligence or willful misconduct in the conduct or
management of the Company which materially affects the Company, not remedied
within thirty (30) days after receipt of written notice from the Company;
(vi) willful refusal to comply with any significant policy, directive or
decision of the Chief Executive Officer, any other executive(s) of the Company
to whom the Participant reports, or the Board in furtherance of a lawful
business purpose or willful refusal to perform the duties reasonably assigned to
the Participant by the Chief Executive Officer, any other executive(s) of the
Company to whom the Participant reports, or the Board consistent with the
Participant’s functions, duties and responsibilities, in each case, in any
material respect, not remedied within thirty (30) days after receipt of written
notice from the Company; (vii) breach (other than by reason of physical or
mental illness, injury or condition) of any other material obligation to the
Company that is or could reasonably be expected to result in material harm to
the Company not remedied within thirty (30) days after receipt of written notice
of such breach from the Company; (viii) violation of the Company’s operating and
or financial/accounting procedures which results in material loss to the
Company, as determined by the Company; or (ix) violation of the Company’s
confidentiality, non-compete or non-solicit requirements (including those set
forth in this Agreement) or code of business conduct.

6.2 Nondisclosure of Confidential and Proprietary Information. The obligation of
confidentiality by the Participant set forth in the Company’s agreements(s) with
the Participant or policies of the Company binding on or covering the
Participant shall remain in effect for perpetuity regardless of any cessation of
payment pursuant to this Agreement, such that the Participant shall not disclose
confidential information of or pertaining to the Company at any time.

6.3 Non-Competition. During the period of a Participant’s employment and for one
(1) year thereafter (or two (2) years thereafter, in the event of a termination
following a Change in Control), the Participant shall not, without the Company’s
prior written consent, directly or indirectly, own, manage, operate, join,
control or participate in the ownership, management, operation or control of, or
be connected as a director, officer, employee, partner, consultant or otherwise
with, any profit or non-profit business or organization in the United States
that, directly or indirectly, manufactures, markets, distributes or sells
(through wholesale, retail or direct marketing channels including, but not
limited to, mail order and internet distribution) vitamins, minerals,
nutritional supplements, herbal products, sports nutrition products,
bodybuilding formulas or homeopathic remedies (the “Competitive Products”) if,
except with respect to the companies listed below, the sale/distribution of the
Competitive Products represent one-third (1/3) or more of such business or
organization’s gross sales in the proceeding twelve (12) months from the
Participant’s termination of employment date (the “Competitive Business”);
provided, however, that the Participant can work for a business or organization
(other than the companies listed below) that sells Competitive Products that is
less than one-third (1/3) of such gross sales only if the Participant is not
directly or indirectly involved in that part of the business or organization
that deals with, or has knowledge of, the Competitive Products. Notwithstanding,
and without limiting, the foregoing, the following

 

3



--------------------------------------------------------------------------------

companies constitute a Competitive Business: [GNC, Rite Aid, Whole Foods,
Vitacost, Walgreens, CVS, Nature’s Bounty, Bodybuilding.com, Swanson, Sprout’s
Sunflower Markets and Vitamin Cottage. Notwithstanding the foregoing, the
Participant may be a passive owner (which shall not prohibit the exercise of any
rights as a shareholder) of not more than five percent (5%) of the outstanding
stock of any class of any public corporation that engages in a Competitive
Business.

6.4 Non-Solicitation. During the period of a Participant’s employment and for
one (1) year thereafter (or two (2) years thereafter, in the event of a
termination following a Change in Control), the Participant shall not directly
or indirectly (i) cause any person or entity to, either for the Participant or
for any other person, business, partnership, association, firm, company or
corporation, hire from the Company or attempt to hire, divert or take away from
the Company, any of the officers or employees of the Company who were employed
by the Company during the twelve (12) months prior to the termination date of
the Participant’s employment; or (ii) cause any other person or entity to,
either for the Participant or for any other person, business, partnership,
association, firm, company or corporation, attempt to divert or take away from
the Company or its subsidiaries any of the business or vendors of the Company.

6.5 Remedies. The Participant and the Company acknowledge that the restrictions
imposed by this Section 6 are reasonably necessary to protect the legitimate
business interests of the Company, and that the Company would not be willing to
offer the RSUs granted hereunder in the absence of such agreement. The
Participant agrees that any breach of this Section 6 by the Participant would
cause irreparable damage to the Company and that in the event of such breach,
the Company shall have, in addition to any and all remedies of law, the right to
an injunction, specific performance or other equitable relief to prevent the
violation of any obligations hereunder, without the necessity of posting a bond,
plus if the Company prevails with respect to any dispute between the Company and
the Participant as to the interpretation, terms, validity or enforceability of
this Section 6, the recovery of any and all costs and expenses incurred by the
Company, including reasonable attorneys’ fees in connection with the enforcement
of this Section 6. The Participant further acknowledges and agrees that any
period of time during which he or she is in violation of the covenants set forth
in this Section 6 shall be added to the applicable restricted period. Resort to
such equitable relief shall not be construed to be a waiver of any other rights
or remedies that the Company may have for damages or otherwise.

6.6 Forfeiture and Repayment. The Participant may be required to repay to the
Company the proceeds received in connection with, or return to the Company, the
RSUs: (i) if during the course of employment, the Participant engages in
conduct, or it is discovered that the Participant has engaged in conduct, that
is (x) materially adverse to the interest of the Company, which include failures
to comply with the Company’s written rules or regulations and material
violations of any agreement with the Company, (y) fraud, or (z) conduct
contributing to any financial restatements or irregularities occurring during or
after employment; (ii) if during the course of employment, the Participant
competes with, or engages in the solicitation and/or diversion of customers,
vendors or employees of, the Company or it is discovered that the executive
employee has engaged in such conduct; (iii) if following termination of
employment, the Participant violates any post-termination obligations or duties
owed to, or any agreement with, the Company, which includes this Agreement, any
employment agreement and other

 

4



--------------------------------------------------------------------------------

agreements restricting post-employment conduct; (iv) if following termination of
employment, the Company discovers facts that would have supported a termination
for Cause had such facts been known to the Company before the termination of
employment; and (v) if compensation that is promised or paid to the Participant
is required to be forfeited and/or repaid to the Company pursuant to applicable
regulatory requirements as in effect from time to time and/or such forfeiture or
repayment affects amounts or benefits payable under this Agreement.

7 Non-transferability. The RSUs, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not, prior to vesting,
be sold, exchanged, transferred, assigned or otherwise disposed of in any way by
the Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution. Any such RSUs, and any rights and interests with respect thereto,
shall not, prior to vesting, be pledged, encumbered or otherwise hypothecated in
any way by the Participant (or any beneficiary(ies) of the Participant) and
shall not, prior to vesting, be subject to execution, attachment or similar
legal process. Any attempt to sell, exchange, transfer, assign, pledge, encumber
or otherwise dispose of or hypothecate in any way any of the RSUs, or the levy
of any execution, attachment or similar legal process upon the RSUs, contrary to
the terms and provisions of this Agreement and/or the Plan, shall be null and
void and without legal force or effect.

8 Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

9 Acknowledgment of Employee. This grant of RSUs does not entitle the
Participant to any benefit other than that granted under this Agreement. Any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary, and shall not be considered as part of such salary in the event of
severance, redundancy or resignation. The Participant understands and accepts
that the benefits granted under the Plan are entirely at the grace and
discretion of the Company and that the Company retains the right to amend or
terminate the Plan at any time, at their sole discretion and without notice.

10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.

11 Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any Shares otherwise required
to be issued pursuant to this Agreement.

 

 

5



--------------------------------------------------------------------------------

12 No Right to Employment. Any questions as to whether and when there has been a
termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Company. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or Affiliates or Related Companies to terminate the Participant’s
employment or service at any time, for any reason and with or without cause.

13 Notices. Any notice which may be required or permitted under this Agreement
shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:

13.1 If such notice is to the Company, to the attention of the Secretary of
Company or at such other address as the Company, by notice to the Participant,
shall designate in writing from time to time.

13.2 If such notice is to the Participant, at his or her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.

14 Compliance with Laws. The issuance of the Shares pursuant to this Agreement
shall be subject to, and shall comply with, any applicable requirements of any
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended (the “1933
Act”), the 1934 Act and the respective rules and regulations promulgated
thereunder) and any other law or regulation applicable thereto. The Company
shall not be obligated to issue any of the Shares pursuant to this Agreement if
such issuance would violate any such requirements.

15 Securities Representations. The RSUs are being issued to the Participant and
this Agreement is being made by the Company in reliance upon the following
express representations and warranties of the Participant. The Participant
acknowledges, represents and warrants that:

15.1 The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the 1933 Act and in this connection the
Company is relying in part on the Participant’s representations set forth in
this Section 15.

15.2 If the Participant is deemed an affiliate within the meaning of Rule 144 of
the 1933 Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to the Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

 

 

6



--------------------------------------------------------------------------------

15.3 If the Participant is deemed an affiliate within the meaning of Rule 144 of
the 1933 Act, the Participant understands that the exemption from registration
under Rule 144 will not be available unless (i) a public trading market then
exists for the Shares, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with, and that any sale of the Shares may be
made only in limited amounts in accordance with such terms and conditions.

16 Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by, the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.

17 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

18 Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
noncompliance with Section 409A of the Code.

19 Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

20 Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

21 Waiver of Jury Trial. THE PARTICIPANT WAIVES ANY RIGHT HE OR SHE MAY HAVE TO
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

22 Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

[Remainder of Page Left Intentionally Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his/her hand, all
as of the Grant Date specified above.

 

VITAMIN SHOPPE, INC. By:  

 

Name:   David M. Kastin Title:   Senior Vice President, General Counsel &
Corporate Secretary

 

Participant